912 So.2d 669 (2005)
Terry L. STATTON, Petitioner,
v.
James V. CROSBY, Jr., Secretary, Department of Corrections, Respondent.
No. 1D05-1880.
District Court of Appeal of Florida, First District.
October 11, 2005.
Terry L. Statton, pro se, petitioner.
Louis A. Vargas, General Counsel, and Beverly Brewster, Assistant General Counsel, Department of Corrections, Tallahassee, for respondent.
PER CURIAM.
The petition for writ of certiorari seeking our review of the circuit court's order denying a petition for writ of mandamus is denied on the merits; however, we vacate the circuit court's order of indigency to the extent that it imposes a lien on appellant's inmate trust account. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
WEBSTER, VAN NORTWICK and LEWIS, JJ., concur.